Citation Nr: 1042631	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  03-00 479	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Entitlement to a separate compensable rating for impairment of 
supination due to residuals of a nonunion fracture of the left 
ulnar styloid process with ulnar nerve neuropathy (major 
extremity).  

2. Entitlement to a separate compensable rating for median nerve 
involvement due to residuals of a nonunion fracture of the left 
ulnar styloid process with ulnar nerve neuropathy (major 
extremity).  

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.
REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in September 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

In September 2004 and in April 2006, the Board remanded the claim 
for further development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the record raised the claims of separate ratings for 
supination and median nerve involvement, in August 2009, the 
Board remanded the issues for further development.  As the 
requested development has not been completed regarding the 
separate ratings, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The claim for a total disability rating based on individual 
unemployability is deferred until the claim for separate ratings 
is finally adjudicated. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  






REMAND

In August 2009, in its remand, Board noted that on VA examination 
in October 2000, supination was to 30 degrees, and as the 
evidence was insufficient to determine whether a separate rating 
for supination was warranted, further development under the duty 
to assist was needed. 38 C.F.R. § 3.159. 

The Board also noted that on VA examination in September 2008 the 
Veteran had sensory loss of the ulnar and median nerves at the 
wrist level, and as it was not clear whether a rating for median 
nerve involvement was warranted, further development under the 
duty to assist was needed.  38 C.F.R. § 3.159. 

In its remand, the Board directed that the Veteran be afforded a 
VA examination to  determine whether the median nerve involvement 
was part of the service-connected residuals of a nonunion 
fracture of the left ulnar styloid process with ulnar nerve 
neuropathy.  

Subsequently, on VA examination in December 2009, forearm 
supination was 0 to 30 degrees.  X-ray showed an olecranon spur 
of the left elbow.  As it is unclear whether the limitation of 
supination is due to the service-connected residuals of a 
nonunion fracture of the left ulnar styloid process with ulnar 
nerve neuropathy, further development is necessary.  

Also, a determination of whether the median nerve involvement is 
part of the service-connected disability has not been made and 
further action to ensure compliance with the Board's remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, 
including EMG and nerve conduction studies, 
to determine: 

a).  Whether limitation of supination is due 
to the service-connected residuals of a 
nonunion fracture of the left ulnar styloid 
process with ulnar nerve neuropathy, and, if 
so, whether the limitation of supination is 
separate from the incomplete paralysis of the 
ulnar nerve.  

b). Whether the median nerve involvement, if 
any, is due to the service-connected 
residuals of a nonunion fracture of the left 
ulnar styloid process with ulnar nerve 
neuropathy.  

If the median nerve involvement is due 
to the service-connected residuals of a 
nonunion fracture of the left ulnar 
styloid process with ulnar nerve 
neuropathy, the examiner is asked to 
comment whether there is mild, moderate, 
or server incomplete paralysis.  

The claims folder should be made available to 
the examiner for review. 

2.  After the development has been completed, 
adjudicate the claim for separate ratings for 
impairment of supination and for median nerve 
involvement.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


